Case 1:19-bk-12968-MT   Doc 23 Filed 02/20/20 Entered 02/20/20 13:49:56   Desc
                         Main Document    Page 1 of 9
Case 1:19-bk-12968-MT   Doc 23 Filed 02/20/20 Entered 02/20/20 13:49:56   Desc
                         Main Document    Page 2 of 9
Case 1:19-bk-12968-MT   Doc 23 Filed 02/20/20 Entered 02/20/20 13:49:56   Desc
                         Main Document    Page 3 of 9
Case 1:19-bk-12968-MT   Doc 23 Filed 02/20/20 Entered 02/20/20 13:49:56   Desc
                         Main Document    Page 4 of 9
Case 1:19-bk-12968-MT   Doc 23 Filed 02/20/20 Entered 02/20/20 13:49:56   Desc
                         Main Document    Page 5 of 9
Case 1:19-bk-12968-MT   Doc 23 Filed 02/20/20 Entered 02/20/20 13:49:56   Desc
                         Main Document    Page 6 of 9
Case 1:19-bk-12968-MT   Doc 23 Filed 02/20/20 Entered 02/20/20 13:49:56   Desc
                         Main Document    Page 7 of 9
Case 1:19-bk-12968-MT   Doc 23 Filed 02/20/20 Entered 02/20/20 13:49:56   Desc
                         Main Document    Page 8 of 9
Case 1:19-bk-12968-MT   Doc 23 Filed 02/20/20 Entered 02/20/20 13:49:56   Desc
                         Main Document    Page 9 of 9
